

	

		III

		109th CONGRESS

		2d Session

		S. RES. 441

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Mr. Lugar (for himself,

			 Mr. Biden, and Mr. Leahy) submitted the following resolution; which

			 was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the support of the Senate for

		  the reconvening of the Parliament of Nepal and for an immediate, peaceful

		  transition to democracy.

	

	

		Whereas, in 1990, Nepal adopted a constitution that

			 enshrined multi-party democracy under a constitutional monarchy, ending 3

			 decades of absolute monarchical rule;

		Whereas, since 1996, Maoist insurgents have waged a

			 violent campaign to replace the constitutional monarchy with a communist

			 republic, which has resulted in widespread human rights violations by both

			 sides and the loss of an estimated 12,000 lives;

		Whereas the Maoist insurgency grew out of the

			 radicalization and fragmentation of left wing parties following Nepal’s

			 transition to democracy in 1990;

		Whereas, on June 1, 2001, King Birendra, Queen Aishwarya

			 and other members of the Royal family were murdered, leaving the throne to the

			 slain King’s brother, the current King Gyanendra;

		Whereas, in May 2002, in the face of increasing Maoist

			 violence, Prime Minister Sher Bahadur Deuba dissolved the Parliament of

			 Nepal;

		Whereas, in October 2002, King Gyanendra dismissed Prime

			 Minister Deuba;

		Whereas, in June 2004, after the unsuccessful tenures of 2

			 additional palace-appointed prime ministers, King Gyanendra reappointed Prime

			 Minister Deuba and mandated that he hold general elections by April

			 2005;

		Whereas, on February 1, 2005, King Gyanendra accused

			 Nepali political leaders of failing to solve the Maoist problem, seized

			 absolute control of Nepal by dismissing and detaining Prime Minister Deuba and

			 declaring a state of emergency, temporarily shut down Nepal’s communications,

			 detained hundreds of politicians and political workers, and limited press and

			 other constitutional freedoms;

		Whereas, in November 2005, the mainstream political

			 parties formed a seven-party alliance with the Maoists and agreed to a 12 point

			 agenda that called for a restructuring of the government of Nepal to include an

			 end to absolute monarchical rule and the formation of an interim all-party

			 government with a view to holding elections for a constituent assembly to

			 rewrite the Constitution of Nepal;

		Whereas, since February 2005, King Gyanendra has

			 promulgated dozens of ordinances without parliamentary process that violate

			 basic freedoms of expression and association, including the Election Code of

			 Conduct that seeks to limit media freedom in covering elections and the Code of

			 Conduct for Social Organizations that bars staff of nongovernmental

			 organizations from having political affiliations;

		Whereas King Gyanendra ordered the arrest of hundreds of

			 political workers in January 2006 before holding municipal elections on

			 February 8, 2006, which the Department of State characterized as a

			 hollow attempt by the King to legitimize his power;

		Whereas the people of Nepal have been peacefully

			 protesting since April 6, 2006, in an attempt to restore the democratic

			 political process;

		Whereas on April 10, 2006, the Department of State

			 declared that King Gyanendra’s February 2005 decision to impose direct

			 palace rule in Nepal has failed in every regard and called on the King

			 to restore democracy immediately and to begin a dialogue with Nepal’s political

			 parties;

		Whereas King Gyanendra ordered a crackdown on the

			 protests, which has left at least 14 Nepali citizens dead and hundreds injured

			 by the security forces of Nepal;

		Whereas the people of Nepal are suffering hardship due to

			 food shortages and lack of sufficient medical care because of the prevailing

			 political crisis;

		Whereas King Gyanendra announced on April 21, 2006, that

			 the executive power of Nepal shall be returned to the people and called on the

			 seven-party alliance to name a new prime minister to govern the country in

			 accordance with the 1990 Constitution of Nepal;

		Whereas the seven-party alliance subsequently rejected

			 King Gyanendra’s April 21, 2006 statement and called on him to reinstate

			 parliament and allow for the establishment of a constituent assembly to draw up

			 a new constitution;

		Whereas on April 24, 2006, King Gyanendra announced that

			 he would reinstate the Parliament of Nepal on April 28, 2006, and apologized

			 for the deaths and injuries that occurred during the recent demonstrations, but

			 did not address the issue of constitutional revision; and

		Whereas political party leaders have welcomed King

			 Gyanendra’s April 24th announcement and stated that the first action of the

			 reconvened parliament will be the scheduling of elections for a constituent

			 assembly to redraft the Constitution of Nepal: Now, therefore, be it

		

	

		That the Senate—

			(1)expresses its

			 support for the reconvening of the Parliament of Nepal and for an immediate,

			 peaceful transition to democracy;

			(2)commends the

			 desire of the people of Nepal for a democratic system of government and

			 expresses its support for their right to protest peacefully in pursuit of this

			 goal;

			(3)acknowledges the

			 April 24, 2006 statement by King Gyanendra regarding his intent to reinstate

			 the Parliament of Nepal;

			(4)urges the Palace,

			 the political parties, and the Maoists to immediately support a process that

			 returns the country to multi-party democracy and creates the conditions for

			 peace and stability in Nepal;

			(5)declares that the

			 transition to democracy in Nepal must be peaceful and that violence conducted

			 by any party is unacceptable and risks sending Nepal into a state of

			 anarchy;

			(6)calls on security

			 forces of Nepal to exercise maximum restraint and to uphold the highest

			 standards of conduct in their response to the protests;

			(7)urges the

			 immediate release of all political detainees and the restoration of full

			 civilian and political rights, including freedom of association, expression,

			 and assembly;

			(8)urges the Maoists

			 to lay down their arms and to pursue their goals through participation in a

			 peaceful political process; and

			(9)calls on the

			 Government of the United States to work closely with other governments,

			 including the governments of India, China, the United Kingdom, and the European

			 Union, and with the United Nations to ensure a common and coherent

			 international approach that helps to bring about an immediate peaceful

			 transition to democracy and to end the violent insurgency in Nepal.

			

